Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Harman et al . Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017].) The differences between the composition disclosed by Rodriguez-Kabana et al, and that recited in claims 1-7, 13-16 and 21,   are that Rodriguez-Kabana et al do not disclose that the potassium source should be present in an amount of about 4% or more, by weight, that the inorganic nitrate should comprise Chilean nitrate and be present in an amount of about 5% to about 20% by weight , and that the feather meal and soybean meal should be present in a ratio of about 1:3 to about 3:1. It would be obvious to provide the potassium source at a concentration of about 10% by weight in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose a nitrate source concentration of about 10-20 weight percent in Paragraph [0011], with a further disclosure in Paragraph [0017] that the nitrogen source may be potassium nitrate. It would be further obvious from Evans ‘418 to provide the feather meal and soybean meal in a ratio of about 1:3 to about 3:1 be weight of the nitrogen in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Evans ‘418 discloses a feather meal and soybean meal based organic fertilizer (see the Abstract), and teaches in Paragraph [0074] that the feather meal and soybean meal are present in a 50-50 ratio. One of ordinary skill in the art would expect with a reasonable degree of success that such ratio would be suitable for the feather meal and soybean meal disclosed in Paragraph [0017] of Rodriguez-Kabana et al. It would be even further obvious from Harman et al to employ Chilean nitrate source as the nitrogen source in the composition of Rodriguez-Kabana et al and to employ it in an amount of about 5% to about 20%, by weight, of the total nitrogen. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al teach in Paragraph [0017] that the nitrogen source may be an organic or inorganic nitrogen source such as potassium nitrate, and Harman et al disclose Chilean nitrate is a useful source of nitrogen in certified organic fertilizers. Rodriguez-Kabana et al disclose a concentration of about 10-20 weight percent for the nitrogen source in Paragraph [0011]. Applicant’s argument, that neither Rodriguez-Kabana et al nor Evans ‘418 disclose or suggest why one skilled in the art would replace the potassium nitrate or ammonium nitrate disclosed in Rodriguez-Kabana et al with Chilean nitrate, is not convincing, since Harman et al suggest in Paragraph [0028] that Chilean nitrate can be used in certified organic fertilizers, in that the Organic Materials Research Institute has stated that Chilean nitrate can be certified as an organic material. Applicant’s argument, that applicant has discovered that Chilean nitrate demonstrated improved plant growth by reducing ammonium toxicity, is not convincing, since there is no evidence on record showing that ammonium toxicity would be any greater with the Chilean nitrate disclosed by Harman et al than that in the composition recited in applicant’s claims.
Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Harman et al, as applied to claim 1 above, even further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Rodriguez-Kabana et al, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Harman et al, as applied to claim 21 above, even further in view of Kalmbach ‘232. It would be even further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Rodriguez-Kabana et al, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.
Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Harman et al. Evans ‘418 discloses a feather meal and soybean meal based organic fertilizer (see the Abstract), and teaches in Paragraph [0074] that the feather meal and soybean meal are present in a 50-50 ratio. The differences between the fertilizer disclosed by Evans ‘418, and that recited in claims 1-7, 13-16 and 21, are that Evans’418 does not disclose that the composition should include about 4% or more potassium and Chilean nitrate in an amount of about 5% to about 20% by weight. Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017]). It would be obvious from Rodriguez-Kabana et al to include a potassium source in an amount of about 10 % by weight in the fertilizer of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose in Paragraph [0011] that the composition may include a nitrogen source at a concentration of about 10-20 weight percent, with a further disclosure in Paragraph [0017] that the potassium source may be potassium nitrate, and Evans ‘418 teaches in Paragraph [0010] that the fertilizer product may be customized for particular growing conditions, soil, crops, and growers, with a further disclosure in Paragraph [0005] that potassium is a desirable nutrient in fertilizers. It would also be obvious from Rodriguez-Kabana et al in view of Harman et al to include Chilean nitrate in an amount of about 5% to about 20% by weight in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose various organic nitrogen sources in Paragraph [0017], with a teaching in Paragraph [0011] that the nitrogen source is present at a concentration of about 10-20 weight percent, and Evans ‘418 teaches in Paragraph [0010] that the fertilizer product may be customized for particular growing conditions, soil, crops, and growers, with a further disclosure in Paragraph [0005] that nitrogen is a desirable nutrient in fertilizers. Harman et al disclose Chilean nitrate is a useful source of nitrogen in certified organic fertilizers. Applicant’s argument, that neither Rodriguez-Kabana et al nor Evans ‘418 disclose or suggest why one skilled in the art would replace the potassium nitrate or ammonium nitrate disclosed in Rodriguez-Kabana et al with Chilean nitrate, is not convincing, since Harman et al suggest in Paragraph [0028] that Chilean nitrate can be used in certified organic fertilizers, in that the Organic Materials Research Institute has stated that Chilean nitrate can be certified as an organic material. Applicant’s argument, that applicant has discovered that Chilean nitrate demonstrated improved plant growth by reducing ammonium toxicity, is not convincing, since there is no evidence on record showing that ammonium toxicity would be any greater with the Chilean nitrate disclosed by Harman et al than that in the composition recited in applicant’s claims.

Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Harman et al, as applied to claim 1 above, even further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Evans ‘418, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Harman et al, as applied to claim 21 above, even further in view of Kalmbach ‘232. It would be even further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Evans ‘418, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.
Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Evans ‘966 (US 2017/0036966) (newly cited). Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017].) The differences between the composition disclosed by Rodriguez-Kabana et al, and that recited in claims 1-7, 13-16 and 21,   are that Rodriguez-Kabana et al do not disclose that the potassium source should be present in an amount of about 4% or more, by weight, that the inorganic nitrate should comprise Chilean nitrate and be present in an amount of about 5% to about 20% by weight , and that the feather meal and soybean meal should be present in a ratio of about 1:3 to about 3:1. It would be obvious to provide the potassium source at a concentration of about 5% by weight in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose a potassium source concentration of about 1-5 weight percent in Paragraph [0011]. It would be further obvious from Evans ‘418 to provide the feather meal and soybean meal in a ratio of about 1:3 to about 3:1 be weight of the nitrogen in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Evans ‘418 discloses a feather meal and soybean meal based organic fertilizer (see the Abstract), and teaches in Paragraph [0074] that the feather meal and soybean meal are present in a 50-50 ratio. One of ordinary skill in the art would expect with a reasonable degree of success that such ratio would be suitable for the feather meal and soybean meal disclosed in Paragraph [0017] of Rodriguez-Kabana et al. It would be even further obvious from Evans ‘966 to employ Chilean nitrate source as the nitrogen source in the composition of Rodriguez-Kabana et al and to employ it in an amount of about 5% to about 20%, by weight, of the total nitrogen. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al teach in Paragraph [0017] that the nitrogen source may be an organic or inorganic nitrogen source such as potassium nitrate, and Evans ‘966 discloses Chilean nitrate as a typical additive material for organic fertilizers in Paragraph [0035]. Rodriguez-Kabana et al disclose a concentration of about 10-20 weight percent for the nitrogen source in Paragraph [0011]. Applicant’s argument, that neither Rodriguez-Kabana et al nor Evans ‘418 disclose or suggest why one skilled in the art would replace the potassium nitrate or ammonium nitrate disclosed in Rodriguez-Kabana et al with Chilean nitrate, is not convincing, since it is clear from Paragraph [0035] of Evans ‘966 that Chilean nitrate is a suitable additive in organic fertilizers, which would be a desirable attribute for the fertilizer of Rodriguez-Kabana et al. Applicant’s argument, that applicant has discovered that Chilean nitrate demonstrated improved plant growth by reducing ammonium toxicity, is not convincing, since there is no evidence on record showing that ammonium toxicity would be any greater with the Chilean nitrate disclosed by Evans ‘966 than that in the composition recited in applicant’s claims. Moreover, obviousness would not require appreciation of the fact that Chilean nitrate would result in improved plant growth by reducing ammonium toxicity. Obviousness would require merely that the prior art fairly teach or suggest doing what applicant has done, and Rodriguez-Kabana et al discloses in Paragraph [0017] that the nitrogen sources are not limited to those specifically mentioned which, in view of Evans ‘366, would suggest the use of Chilean nitrate as such nitrogen source.
Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Evans ‘366, as applied to claim 1 above, even further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Rodriguez-Kabana et al. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Rodriguez-Kabana et al, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al in view of Evans ‘418, further in view of Evans ‘366, as applied to claim 21 above, even further in view of Kalmbach ‘232. It would be even further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Rodriguez-Kabana et al, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.
Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Evans ‘366. Evans ‘418 discloses a feather meal and soybean meal based organic fertilizer (see the Abstract), and teaches in Paragraph [0074] that the feather meal and soybean meal are present in a 50-50 ratio. The differences between the fertilizer disclosed by Evans ‘418, and that recited in claims 1-7, 13-16 and 21, are that Evans’418 does not disclose that the composition should include about 4% or more potassium and Chilean nitrate in an amount of about 5% to about 20% by weight. Rodriguez-Kabana et al disclose a soil amendment comprising soybean meal, feather meal, a potassium source and an organic nitrogen source such as potassium nitrate. (See Paragraphs [0008] and [0017]). It would be obvious from Rodriguez-Kabana et al to include a potassium source in an amount of about 4-5% be weight in the fertilizer of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose in Paragraph [0011] that the composition may include a potassium source at a concentration of about 1-5 weight percent, and Evans ‘418 teaches in Paragraph [0010] that the fertilizer product may be customized for particular growing conditions, soil, crops, and growers, with a further disclosure in Paragraph [0005] that potassium is a desirable nutrient in fertilizers. It would also be obvious from Rodriguez-Kabana et al in view of Evans ‘366 to include Chilean nitrate in an amount of about 5% to about 20% by weight in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Rodriguez-Kabana et al disclose various organic nitrogen sources in Paragraph [0017], with a teaching in Paragraph [0011] that the nitrogen source is present at a concentration of about 10-20 weight percent, and Evans ‘418 teaches in Paragraph [0010] that the fertilizer product may be customized for particular growing conditions, soil, crops, and growers, with a further disclosure in Paragraph [0005] that nitrogen is a desirable nutrient in fertilizers. Evans ‘366 discloses Chilean nitrate as a suitable additive for organic fertilizers in Paragraph [0035]. Applicant’s argument, that neither Rodriguez-Kabana et al nor Evans ‘418 disclose or suggest why one skilled in the art would replace the potassium nitrate or ammonium nitrate disclosed in Rodriguez-Kabana et al with Chilean nitrate, is not convincing, Applicant’s argument, that neither Rodriguez-Kabana et al nor Evans ‘418 disclose or suggest why one skilled in the art would replace the potassium nitrate or ammonium nitrate disclosed in Rodriguez-Kabana et al with Chilean nitrate, is not convincing, since it is clear from Paragraph [0035] of Evans ‘966 that Chilean nitrate is a suitable additive in organic fertilizers, which would be a desirable attribute for the fertilizer of Rodriguez-Kabana et al. Applicant’s argument, that applicant has discovered that Chilean nitrate demonstrated improved plant growth by reducing ammonium toxicity, is not convincing, since there is no evidence on record showing that ammonium toxicity would be any greater with the Chilean nitrate disclosed by Evans ‘966 than that in the composition recited in applicant’s claims. Moreover, obviousness would not require appreciation of the fact that Chilean nitrate would result in improved plant growth by reducing ammonium toxicity. Obviousness would require merely that the prior art fairly teach or suggest doing what applicant has done, and Rodriguez-Kabana et al disclose in Paragraph [0017] that the nitrogen sources are not limited to those specifically mentioned which, in view of Evans ‘366, would suggest the use of Chilean nitrate as such nitrogen source.

Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Evans ‘366, as applied to claim 1 above, even further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Evans ‘418, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al, further in view of Evans ‘366, as applied to claim 21 above, even further in view of Kalmbach ‘232. It would be even further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Evans ‘418, since Kalmbach ‘232 teaches in Paragraph [0025] that organic fertilizer may be applied to the soil where plants are grown.
                  Applicant’s argument, that Rodriguez-Kabana et al suggests inclusion of potassium at only 1-5% in Paragraph [0011] with no disclosure or suggestion to increase the potassium loading level to an amount higher than this, is not convincing. Rodriguez-Kabana et al disclose in Paragraph [0011] that the nitrogen source may be present at a concentration of about 10-20% (w/w), and further disclose in Paragraph [0017] that the nitrogen source may be potassium nitrate. Such potassium nitrate would constitute both a potassium source and a nitrogen source. Accordingly Rodriguez-Kabana et al suggest a nitrogen source at a concentration of about 20% (w/w), which would include a potassium source (potassium nitrate) at a concentration of about 10% and a nitrogen source (potassium nitrate) of about 10%.    

                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736